*465On the Merits.
The sole question presented to us upon the merits of this controversy is whether or not that part of the decree of the chancery court committing Ramsey to the custody of the sheriff until he made the required bond for the pay.ment of.the alimony is void; or, to express it in different language, did the court have power to order this man into the custody of the sheriff until this bond was made? Section 1673, Code of 1906, section 1415', Hemingway’s Code, provides among other things that: “The court may, in its discretion, having regard to the circumstances of the parties and the nature of the case, as may seem equitable and just, make all orders . . . touching the maintenance and alimony of the wife, or any allowance to be made to her, and may, if need be, require sureties for the payment of the sum so allowed; and the court may afterwards, on petition, change the decree ... as the case may require. ”
It cannot be disputed that one who contumaciously refuses to pay alimony decreed biy.the chancery court may be imprisoned by that court for a contempt. This proposition is not denied. Two of the late cases dealing with it are Hamblin v. Hamblin, 107 Miss. 113, 65 So. 113, and Millis v. State, 106 Miss. 131, 63 So. 344. In these cases, however, the recusant party was formally cited for contempt. It is also- to be borne in mind that our chancery courts have power to issue the equitable writ .of ne exeat república even before an award of alimony, when a proper charge is made to the court that the defendant is about to leave the state or that he has said that such was his purpose. Under this proceeding, he may be required to execute a bond with sufficient sureties, conditioned not to leave the state, or as security for the payment of the ^alimony which may be adjudged against him. 1 R. C. L. 888; Bronk v. State, 43 Fla. 461, 31 So. 248, 99 Am. St. Rep. 119. The object of the writ of ne exeat is to detain *466the person of the defendant in order to compel him to perform the decree of the court in those eases where his departure would endanger the rights of the complainant of prevent the effectual enforcement of the order of the court. We have been unable to find any reported cases in this coutt where this writ was used. That the chancery court has the power to enforce its decrees goes without saying. In the case of Watson v. Williams, 36 Miss. 331, in the opinion it is said:
“The power to fine and imprison for contempt, from the earliest history of jurisprudence, has been regarded as a necessary incident and attribute of a court, without which it could no more exist than without a judge. It is a power inherent in all courts of record, and coexisting with them by the wise provisions of the common law. A court without the power effectually to protect itself against the assaults of the lawless, or to enforce its orders, judgment, or decree against the recusant parties before it, would be a disgrace to the legislation, and a stigma uipion the age which invented it. ”
This court had the power to commit the defendant Ramsey to jail for contempt of court under proper proceedings. It likewise had the power under proper proceedings to have issued the writ of ne exeat república. The lawmakers in enacting section 1673', supra, were aware of these powers. In this section they gave the court the right to require the defendant to give bond for the payment of alimony. It must be assumed that in the divorce proceedings the court necessarily on the hearing adjudged that the defendant was able to give the bond required of him. From the decree it will also be seen that the court found that this man expected to evade the order of the court and leave its jurisdiction. This fact was adjudged by the decree of the court. Under these circumstances was the court powerless to remand this man to the custody of the sheriff until he had executed a bond which he was perfectly able to do? *467The court had the power in this case to do directly that which it could have done either by proceedings in contempt or by proceeding’s for the writ of ne exeat. The statute expressly gives it the right to require this bond of defendant. It has the inherent right to enforce its orders, judgments, or decrees. In; this case the court found that the only way it could require the defendant to obey its orders was to remand him to the custody of the sheriff until the bond was executed. As is aptly stated in the ease of Pain v. Pain, 80 N. C. 322:
“Without the ability to compel obedience to its mandates, . . . many of its most important and useful functions would be paralyzed.”
If the court were powerless to coerce the defendant to execute the bond by committing him to the custody of the sheriff until he did so, then it .would be powerless to coerce a defendant to obey its valid order. It would therefore follow that this part of the above section of the Code would be ineffectual and inoperative because of the lack of power ofi the court to enforce it. Such is not the law.
The decree of the chancery court was valid and binding upon the defendant Eamsey, appellee in this case. The judgment is reversed, and the petition dismissed.

Reversed, and petition dismissed.